Appeal by the defendant from a judgment of the Supreme Court, Kings *596County (Lott, J.), rendered November 5, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction of murder in the second degree. This issue is unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are largely unpreserved for appellate review, and in any event, are without merit. Luciano, J. P., Townes, Crane and Prudenti, JJ., concur.